OFFICE OF    ‘I-NE   ATTORNEY    GENERAL   OF   TEXAS              _.
                                                                          ,.~
                               AUSTIN




Honorable Wayne Lefsvre
County Auditor
Qlay Qounty:
Henrietta, rexas
,Dear.Si.r
        I                                                            ::    ._j.,.
                   ,.~..'




          Pour reoent                         don of this Depsrt-
ment on the above et                          en reoeirea. We
quote from your le




                                   aonteml that the State X?arm
                               ght be classed as a mutual on
                               up that it has with two other
                               y the enclosed oZrcular, they
                              t it might be unlawful for the
                              ame other than from an imsr-

             *Xl11 you .plsaeebe kind emugh       to give us ;pOar
      opLx&on as to whether it roula be all right for the
      ~Om&?JdOnerB’  Oourt to buy insuranoe from *State
      Barn Fire Insurance Company*.*
                                                           .,       ‘\.
                                                                \
                                                                          \



Honorable Wayne Lefevre, page 2



          Te are informsd by the State InBImUUX  Department
that the ml3fateFarmpire Insurance Cornpat@ is a fordgn
corporation, organieed on the capital etook plan, having
a capital stock Of $260~000.00, and a per&t to do business
in this State. Therefore,~there is no statutory or consti-
tutional prohibition against the Commissioners' Court buying
the insurance above mentioned from such company.
          Trusting that the foregoing fully answers your
inquiry, we are
                                  Pours very truly.




APPR0h-J bIAX23, 1941
S/Grover Sellers
FIRST ASSISTAHT
ATTORHEX GEYEIUL